It cannot be received. The receiving of evidence by depositions is only adopted from necessity. It is subject to many abuses. If we begin to say it may be taken at a place near that fixed upon the notice, it will open a door to fraud. The party may cause it to be taken near the place, whilst the adverse party may be waiting at the place appointed, in order to cross-examine. Besides, if we once say that to take it near the place will do, we shall never know where to stop; it may be taken at a greater distance than 80 yards, 100 yards for instance, or a quarter of a mile, and yet be said to be near. The deposition was rejected.
The plaintiff offered the receipt of Mr. German Baker, late a counsel in Virginia, to fix the time when the bonds were put into his hands to be sued upon; and it was urged that he was now dead, so that his deposition cannot be had, and that the receipt is the best evidence of that fact we can offer. That it was the course of business for counsel to give receipts when they receive bonds to sue upon, and that therefore the evidence offered should be received. Courts had done the like on other occasions, when the course of business rendered it proper, as in the case of the merchant's clerk who made the entries and died, and the merchant had no other means of proof but his handwriting; it was admitted, as the course of business allowed of no better proof.